The prosecution in this case originated in the inferior court of Tuscaloosa county, wherein this appellant was charged with having violated the prohibition laws of the state. From the judgment of conviction in said court he appealed to the circuit court, and was there tried by the court without a jury, upon a complaint charging the same offense filed by the solicitor. He was again convicted, and, failing to pay the fine assessed, he was, as the law requires, duly sentenced to perform hard labor for the county for 181 days. Judgment of conviction was pronounced and entered, from which this appeal was taken. We find no reversible error in the record upon which this appeal is rested. The judgment of conviction in the circuit court is therefore affirmed.
Affirmed.